UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 10, 2013 QUALSTAR CORPORATION (Exact name of registrant as specified in its charter) California 000-30083 95-3927330 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3990-B Heritage Oak Court, Simi Valley, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(805) 583-7744 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d)Article III, Section 2 of Qualstar’s Bylaws provides for a Board of Directors consisting of not less than five nor more than nine directors, and that the exact number of authorized directors may be fixed, within those limits, by an amendment to that bylaw or by a resolution duly adopted by the Board of Directors or the shareholders.At a meeting of Qualstar’s Board of Directors duly held on January 10, 2013, the Board adopted a resolution to increase the exact number of authorized directors from five to six, thereby creating one vacancy on the Board.The Board then unanimously elected Mr. Allen Alley to fill the vacancy on the Board, effective immediately. A press release announcing the appointment of Mr. Alley to the Board was issued on January 11, 2013, and a copy is filed as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press release issued January 11, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUALSTAR CORPORATION January 11, 2013 By: /s/Lawrence D. Firestone Lawrence D. Firestone Chief Executive Officer and President 2
